Appellant relies on Russell v. State, 86 Tex. Crim. 609,218 S.W. 1049, as authority supporting his renewed contention that the evidence is insufficient to support the conviction. We think there is a clear distinction in the facts of the two cases. In Russell's case the State relied solely upon evidence of possession of recently stolen property and application of the principle of law governing in such cases was called for. In the present case the testimony of the accomplice makes a complete case of guilt, and we think other facts furnish the corroboration requisite.
The motion for rehearing is overruled.
Overruled.